MEMO ENDORSED
Application GRANTED. In light of Plaintiff's pro se status, the Court will
GRANT Plaintiff's motion to supplement the record with the attached
exhibits. In so doing, the Court makes no finding regarding the relevancy
of said exhibits to Plaintiff's claims. The Clerk of Court is hereby
directed to forward this second supplemental record to the U.S. Court of
Appeals for the Second Circuit.

Dated:      December 2, 2019                       SO ORDERED.
            New York, New York




                                                   HON. KATHERINE POLK FAILLA
                                                   UNITED STATES DISTRICT JUDGE




 A copy of this Order was mailed by Chambers to:
 Royce Corley
 68011-054
 Federal Correctional Institution
 Petersburg Low P.O. Box 1000
 Petersburg, Virginia 23804-1000
